Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 10/31/2022 has been entered. Claims 1, 3, 6, and 16  have been amended. Claim 2 has been canceled. Claim 20 has been added. Claims 1, 3-4, 6, 9-10, 12-16, and 19-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 3-4, 7, 10, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Song (US 20210174048 A1) in view of Kim (US 20190251320 A1).
	Regarding claim 1, Song (e.g., Figs. 5 and 12, Fig. 12 is reproduced below as an example) discloses a display panel, comprising: 

    PNG
    media_image1.png
    710
    1182
    media_image1.png
    Greyscale

an array substrate having a display surface and a back surface opposite the display surface (array substrate comprising a display panel 520 having a display surface and a back surface); 
a fingerprint recognition device (fingerprint recognition device including an optical sensor 560 and a substrate 570) on a side of the back surface of the array substrate (array substrate comprising the display panel 520); and 
a connection portion (connection portion S comprising structures 535, 534, and 533) between the array substrate (array substrate comprising the display panel 520) and the fingerprint recognition device (fingerprint recognition device including the optical sensor 560 and the substrate 570), the connection portion (connection portion S) having a first surface (bottom surface) and a second surface (top surface) opposite the first surface, 
wherein a surface of the fingerprint recognition device (fingerprint recognition device including the optical sensor 560 and the substrate 570) facing the back surface of the array substrate (back surface of the array substrate comprising the display panel 520) includes a mounting surface (substrate 570 has a mounting surface, on which the optical sensor 560 and the connection portion S are mounted) and imaging surface (optical sensor 560 has an imaging surface), and there is a gap between the imaging surface and the back surface (gap G); 
the fingerprint recognition device comprises a mounting substrate (mounting substrate 570 includes a substrate 572 and a frame member 571) and a fingerprint recognition unit (fingerprint recognition unit including an optical sensor 560), a surface of the mounting substrate (substrate 570 has a mounting surface) facing the back surface of the array substrate (back surface of the array substrate comprising the display panel 520) comprises a fingerprint recognition area and a non-recognition area, the non-recognition area is the mounting surface, the fingerprint recognition unit is on the fingerprint recognition area (fingerprint recognition area corresponds to an area of the image sensor 560, non-recognition area corresponding to a mounting area, on which the connection portion S is mounted), and a surface of the fingerprint recognition unit (top surface of the optical sensor 560) facing the back surface of the array substrate (back surface of the array substrate comprising the display panel 520) is the imaging surface;
the mounting surface (frame member 571 of mounting substrate 570 has a mounting surface) is directly attached to the first surface (bottom surface) of the connection portion (connection portion S), the second surface (top surface) of the connection portion (connection portion S) is attached to the back surface (back surface of the array substrate), and a distance between the imaging surface (optical sensor 560) and the back surface (back surface of the array substrate of the array substrate) is less than a distance between the first surface (bottom surface) and the second surface (top surface) of the connection portion (support portion S);
a portion of the first surface (bottom surface) of the connection portion (connection portion S) extends out of the mounting surface (mounting surface of the substrate 570).

Song (e.g., Fig. 12) discloses a corner formed by the mounting substrate and the portion of the first surface, but does not disclose the display panel further includes an edge sealant disposed at the corner. However, Kim (Figs. 4-5 and 8-9) discloses a display panel including a fingerprint sensor similar to that disclosed by Song (Figs. 5 and 12), the display panel further includes an edge sealant (edge sealant 472 or 470), and the edge sealant (edge sealant 472 or 470) is disposed at a corner formed by the mounting substrate of the fingerprint recognition device (fingerprint recognition device 430, 530, 830, or 930) and the portion of the first surface (bottom surface of connection portion, similar to Song, the connection portion as disclosed by Kim comprises connection structures, e.g., 423, 422, 421, and 415 in Fig. 4, 521 and 515 in Fig. 5, 421 and 415 in Figs. 8-9). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the sealant as taught by Kim to the display device of Song so as to attach or mount a fingerprint sensor to a display panel.

Regarding claim 3, Song in view of Kim discloses the display panel according to claim 1, Song (e.g., Fig. 12) discloses wherein the array substrate comprises a light shielding layer (light shielding structure 540), the light shielding layer (light shielding structure 540) comprises a small aperture imaging area (imaging aperture 543), and an orthographic projection of the small aperture imaging area (imaging aperture 543) on the mounting substrate (substrate 572) overlaps an orthographic project of the imaging surface of the fingerprint recognition device (optical sensor 560) on the mounting substrate (substrate 572).

Regarding claim 4, Song in view of Kim discloses the display panel according to claim 3, Song (e.g., Fig. 12) discloses wherein the small aperture imaging area comprises a plurality of openings in an array (aperture array 543).

Regarding claim 7, Song in view of Kim discloses the display panel according to claim 1, Song (e.g., Fig. 12) discloses wherein an orthographic projection of the mounting surface on the first surface is within the first surface (mounting surface of substrate 572 corresponds to the bottom surface of the connection portion S).

Regarding claim 10, Song in view of Kim discloses the display panel according to claim 1, Song (e.g., Fig. 12) discloses wherein the connection portion comprises a frame sealant (adhesive 532). In addition, Kim (Figs. 4-5 and 8-9) discloses wherein the connection portion comprises a frame sealant (adhesive 415). 

Regarding claim 12, Song in view of Kim discloses the display panel according to claim 1, Song (e.g., Fig. 12) discloses wherein the array substrate is an organic light emitting array substrate (e.g., Fig. 3; OLED display panel 110).

Regarding claim 13, Song in view of Kim discloses the display panel according to claim 12, Song (e.g., Fig. 12) discloses wherein the organic light emitting array substrate comprises an organic light emitting layer (e.g., Fig. 3; OLED display panel 110 comprises an organic light emitting layer), and a light shielding layer (light shielding structure 540) is between the organic light emitting layer (OLED display panel 110) and the fingerprint recognition device (fingerprint recognition device including the optical sensor 560 and the substrate 572).

Regarding claim 15, Song in view of Kim discloses the display panel according to claim 2, Song (e.g., Fig. 12) discloses wherein the mounting substrate (mounting substrate 572) comprises a driving circuit board (driving circuit 523) configured to drive the fingerprint recognition unit (fingerprint sensor 560).

Regarding claim 16, Song (e.g., Fig. 12) discloses a method for manufacturing a display panel, comprising: 
providing an array substrate having a display surface and a back surface opposite the display surface (array substrate comprising a display panel 520 having a display surface and a back surface); 
providing a fingerprint recognition device (fingerprint recognition device including an optical sensor 560 and a substrate 570); and 
connecting the array substrate (array substrate comprising a display panel 520) and the fingerprint recognition device (fingerprint recognition device including an optical sensor 560 and a substrate 570) through a connection portion (connection portion S comprising structures 535, 534, and 533) having a first surface (bottom surface) and a second surface (top surface) opposite the first surface, 
wherein a surface of the fingerprint recognition device (fingerprint recognition device including an optical sensor 560 and a substrate 570) facing the back surface (back surface of the array substrate) includes a mounting surface (substrate 570 has a mounting surface, on which the optical sensor 560 and the connection portion S are mounted) and imaging surface (optical sensor 560 has an imaging surface), and there is a gap between the imaging surface and the back surface (gap G); 
the fingerprint recognition device comprises a mounting substrate (mounting substrate 570 includes a substrate 572 and a frame member 571) and a fingerprint recognition unit (fingerprint recognition unit including an optical sensor 560), a surface of the mounting substrate (substrate 570 has a mounting surface) facing the back surface of the array substrate (back surface of the array substrate comprising the display panel 520) comprises a fingerprint recognition area and a non-recognition area, the non-recognition area is the mounting surface, the fingerprint recognition unit is on the fingerprint recognition area (fingerprint recognition area corresponds to an area of the image sensor 560, non-recognition area corresponding to a mounting area, on which the connection portion S is mounted), and a surface of the fingerprint recognition unit (top surface of the optical sensor 560) facing the back surface of the array substrate (back surface of the array substrate comprising the display panel 520) is the imaging surface;
the mounting surface (frame member 571 of mounting substrate 570 has a mounting surface) is directly attached to the first surface (bottom surface) of the connection portion (connection portion S), the second surface (top surface) of the connection portion (connection portion S) is attached to the back surface (back surface of the array substrate), and a distance between the imaging surface (optical sensor 560) and the back surface (back surface of the array substrate) is less than a distance between the first surface (bottom surface) and the second surface (top surface) of the connection portion (connection portion S),
a portion of the first surface (bottom surface) of the connection portion (connection portion S) extends out of the mounting surface (mounting surface of the substrate 572).

Song (e.g., Fig. 12) discloses a corner formed by the mounting substrate and the portion of the first surface, but does not disclose the display panel further includes an edge sealant disposed at the corner. However, Kim (Figs. 4-5 and 8-9) discloses a display panel including a fingerprint sensor similar to that disclosed by Song (Figs. 5 and 12), the display panel further includes an edge sealant (edge sealant 472 or 470), and the edge sealant (edge sealant 472 or 470) is disposed at a corner formed by the mounting substrate of the fingerprint recognition device (fingerprint recognition device 430, 530, 830, or 930) and the portion of the first surface (bottom surface of connection portion, similar to Song, the connection portion as disclosed by Kim comprises connection structures, e.g., 423, 422, 421, and 415 in Fig. 4, 521 and 515 in Fig. 5, 421 and 415 in Figs. 8-9). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the sealant as taught by Kim to the display device of Song so as to attach or mount a fingerprint sensor to a display panel.

Regarding claim 19, Song (e.g., Figs. 12 and 5) in view of Kim (e.g., Figs. 4-5 and 8-9) discloses a display apparatus comprising the display panel according to claim 1.

Regarding claim 20, Song in view of Kim discloses the display panel according to claim 2, Song (e.g., Fig. 12) discloses wherein an orthographic projection of the mounting surface (frame member 571 of mounting substrate 570 has a mounting surface) on the first surface is within the first surface (bottom surface of connection portion S).

5.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20210174048 A1) in view of Kim (US 20190251320 A1) and further in view of Lin (US 20190049631 A1).
Regarding claim 6, Song in view of Kim discloses the display panel according to claim 1, Song (e.g., Fig. 12) discloses the display panel comprising the array substrate comprises a light shielding layer (array substrate comprises a light shielding layer 540) having a back surface. Song does not disclose wherein a gap distance of the gap between the imaging surface and the back surface is less than um. However, Lin (e.g., Figs. 1-2) discloses a display device similar to that disclosed by Song, comprising an array substrate (array substrate comprises a light shielding layer 213) having a back surface and a fingerprint sensor (image sensor 220) having an imaging surface, wherein a gap distance of the gap between the imaging surface and the back surface is less than 50 um (gap distance S ≤50um; Equation 6 and Tables 1-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lin to the display device of Song in view of Kim. The combination/motivation would provide a light shielding structure to a fingerprint sensor, which would remove undesired noise signal and improve quality of fingerprint images.

6.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20210174048 A1) in view of Kim (US 20190251320 A1) and further in view of Guo (US 20200050822 A1).
Regarding claim 6, Song in view of Kim discloses the display panel according to claim 1, Song (e.g., Fig. 5) discloses the display panel comprising the array substrate comprises a light shielding layer (array substrate comprises a lens unit 540) having a back surface. Song does not disclose wherein a gap distance of the gap between the imaging surface and the back surface is less than um. However, Guo (e.g., Figs. 1-2) discloses a display device similar to that disclosed by Song, comprising an array substrate (array substrate comprises a lens unit 210) having a back surface and a fingerprint sensor (image sensor 230) having an imaging surface, wherein a gap distance of the gap between the imaging surface and the back surface is less than 50 um (gap distance ≤10um; [0120]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Guo to the display device of Song in view of Kim. The combination/motivation would provide a lens unit to a fingerprint sensor, which would improve quality of fingerprint images.

7.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20210174048 A1) in view of Kim (US 20190251320 A1) and further in view of Sim (US 20180341290 A1).
Regarding claim 9, Song in view of Kim discloses the display panel according to claim 1, Song discloses wherein the connection portion is a square shape structure surrounding the imaging surface (e.g., Figs. 12 and 6). Song does not discloses the connection portion is an annular structure. However, Sim discloses a display panel including a fingerprint sensor similar to that disclosed by Song, comprising a connection portion surrounds an imaging surface, wherein the connection portion may have different shapes, including a rectangular structure (Fig. 6; rectangular structure 61) or an annular structure (Fig. 6; annular structure 62). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Sim to the display device of Song in view of Kim. The combination/motivation would provide an alternative design choice of a fingerprint sensor integrated with a display device. It has been held that design and fabrication of sensors in different shapes that does not modify the operation of the device involves only routine skill in the art, which is not a patentable improvement.

8.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20210174048 A1) in view of Kim (US 20190251320 A1) and further in view of Lius (US 20200073616 A1).
Regarding claim 14, Song in view of Kim discloses the array substrate according to claim 13, Song (e.g., Figs. 12 and 3) discloses wherein the organic light emitting layer comprises a plurality of light-emitting devices and the light shielding layer comprises a plurality of small apertures, but does not expressly disclose an orthographic projection of the small aperture imaging area on the organic light emitting layer is at the intervals among the light-emitting devices. However, Liu (e.g., Figs. 4-7) discloses a display panel similar to that disclosed by Song, wherein the organic light emitting layer comprises a plurality of light-emitting devices at intervals (a plurality of OLED 121), an orthographic projection of the small aperture imaging area (a plurality of openings 214) on the organic light emitting layer is at the intervals among the light-emitting devices (a plurality of OLED 121). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lius to the display device of Song in view of Kim. The combination/motivation would provide an alternative design choice to rearrange a light shielding structure of a fingerprint sensor when the fingerprint sensor is integrated with a display device. The light shielding structure would remove undesired noise signal and improve quality of fingerprint images.

Response to Arguments
9.	Applicant’s arguments have been considered. In view of amendments, the references of Kim (US 20190251320 A1), Lin (US 20190049631 A1), and Guo (US 20200050822 A1) have been used for new ground rejection.  

    PNG
    media_image1.png
    710
    1182
    media_image1.png
    Greyscale

Regarding claims 1 and 16,  Song (Figs. 5 and 12, Fig. 12, which is reproduced for reference) discloses a display panel, comprising: an array substrate having a display panel 520, a fingerprint recognition device including an optical sensor 560 and a mounting substrate 570, and a connection portion S comprising structures 535, 534, and 533 between the display panel 520 and the fingerprint recognition device, the connection portion S having a first surface (bottom surface) and a second surface (top surface), the mounting substrate 570 includes a substrate 572 and a frame member 571, and the frame member 571 of mounting substrate 570 has a is directly attached to the first surface (bottom surface) of the connection portion S. Song (e.g., Figs. 5 and 12) discloses a corner formed by the mounting substrate and the portion of the first surface, but does not disclose the display panel further includes an edge sealant disposed at the corner. However, Kim (Figs. 4-5 and 8-9) discloses a display panel including a fingerprint sensor similar to that disclosed by Song (Figs. 5 and 12). Kim further discloses an edge sealant 472 or 470 is disposed at a corner formed by the mounting substrate of the fingerprint recognition device 430, 530, 830, or 930 and the portion of the bottom surface of connection portion. Similar to Song, the connection portion as disclosed by Kim comprises connection structures, e.g., 423, 422, 421, and 415 in Fig. 4, 521 and 515 in Fig. 5, 421 and 415 in Figs. 8-9. Therefore, the combination of Song and Kim discloses each and every limitation of claims 1 and 16.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691